         Case 4:18-cv-00935-DPM Document 30 Filed 06/06/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

CARL E. DOTSON                                                                  PLAINTIFF
ADC #122778

V.                           CASE NO. 4:18-CV-935-DPM-BD

C. MONROE, et al.                                                            DEFENDANTS

                                          ORDER

       Plaintiff Carl E. Dotson has moved for appointed counsel. (Docket entry #29) As

a pro se litigant, Mr. Dotson has no statutory or constitutional right to appointed counsel

in a civil case such as this. Patterson v. Kelley, 902 F.3d 845, 950 (8th Cir. 2018). A

court may, in its discretion, appoint counsel for a pro se litigant if convinced that the

plaintiff has stated a non-frivolous claim and that the nature of the litigation is such that

both the plaintiff and the court would benefit from the appointment of counsel. See Davis

v. Scott, 94 F.3d 444, 447 (8th Cir. 1996). “The relevant criteria for determining whether

counsel should be appointed include the factual complexity of the issues, the ability of

the indigent person to investigate facts, the existence of conflicting testimony, the ability

of the indigent person to present the claims, and the complexity of the legal arguments.”

Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       In this case, Mr. Dotson’s claims do not appear legally or factually complex.

Based on Plaintiff’s pleadings and motions, it appears that Mr. Dotson is capable of

prosecuting his claims without appointed counsel at this time.
        Case 4:18-cv-00935-DPM Document 30 Filed 06/06/19 Page 2 of 2




       Accordingly, Mr. Dotson’s Motion for Appointment of Counsel (#29) is DENIED

without prejudice, this 6th day of June, 2019.


                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE
